DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
 
Status
	Applicant’s reply dated 21 March 2022 to the previous Office action dated 19 January 2022 is acknowledged.  Pursuant to amendments therein, claims 2-4 and 6-17 are pending in the application.
	The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments canceling claim 18.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s claim amendments canceling claim 18.

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected processes, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 April 2021.
	Claims 2-4, 6-9, and 14-17 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2016/0000676 A1; published 07 January 2016; of record) in view of Kitamura (US 2014/0349009 A1; published 27 November 2014).
Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) wherein the N-medium-chain-acyl basic amino acid powder of Production Example 1 (i.e., component A) is mixed with the inorganic powder (i.e., component B) in a mixer and pressed to give a solid powder foundation (i.e., pressed powder, solid foundation) (paragraph [0067]) wherein Production Example 1 is Nε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph [0051]) wherein the cosmetic composition may be used as a face (i.e., foundation) primer or face powder (paragraph [0049]).
Kuramoto et al. does not disclose average particle size or specific surface area as instantly claimed.
Kitamura discloses cosmetic (title) such as foundation (paragraph [0071]) comprising coated flaky (i.e., form of a plate) particles (abstract; claim 1) wherein the flaky particles are preferably formed of an inorganic material for example mica (paragraph [0023]; claim 6) wherein the pigment (i.e., coated flaky particles) has a specific surface area of 5 m2/g or less (claim 4) and an average particle size of 10-300 µm (claim 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Kuramoto et al. and Kitamura by making the inorganic coated powder of Kuramoto et al. as discussed above such as the mica coated powder of Kuramoto et al. as discussed above, having a specific surface area of 5 m2/g or less and an average particle size of 10-300 µm using flaky inorganic material particles such as mica therein as suggested by the teachings of Kitamura as discussed above, with a reasonable expectation of success, with the predictable result of forming a foundation cosmetic composition having particles therein with suitable shape, size, and specific surface area for use in cosmetics such as foundation, given that the coated flaky particles of Kitamura are of suitable shape, size, and specific surface area for use in cosmetics such as foundation.  See MPEP 2143(I)(B).
Such range of specific surface area of 5 m2/g or less overlaps the claimed range of 1-700 m2/g, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 3, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as coating the inorganic powder, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition of Kuramoto et al. in view of Kitamura as discussed above wherein the Nε-monooctanoyl-L-lysine component A coats the inorganic powder component B, with a reasonable expectation of success.
Regarding claim 15, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as component A used in a foundation primer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition as discussed above using Nε-monooctanoyl-L-lysine component A and inorganic powder component B as a face (i.e., foundation) primer, with a reasonable expectation of success.

Claims 2-4, 6-9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (U.S. Patent No. 4,640,943; issued 03 February 1987; of record) in view of Kitamura.
Meguro et al. discloses an inorganic composition of improved characteristics comprising a particulate (i.e., powder) inorganic substance whose surface is modified (i.e., coated) by an N-acylated lysine (claim 1) wherein the N-acylated lysine may be Nε-octanoyl-lysine or Nε-lauroyl-lysine or mixtures thereof (claim 5) wherein the composition is in a cosmetic formulation (claim 6) wherein the inorganic substance may be talc, zinc oxide, mica, or silica (claim 7) wherein the basic amino acid (e.g., lysine)
may be optically active (column 7 lines 33-34) such as L-lysine (Examples 1-9) wherein the amount of the fatty acid salt of the basic amino acid (e.g., Nε-octanoyl-lysine) is 0.1-10 wt% based on the amount of the inorganic substance (i.e., (0.1/100.1)x100% to (10/110)x100% = about 0.1-9 wt% based on the total mass of the composition) (column 9 lines 64-68) wherein the cosmetic may be face powder, solid powder, foundation, or solid foundation (column 6 lines 62-66; Example 10).
	Although Meguro et al. does not disclose a specific embodiment comprising Nε-octanoyl-L-lysine, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Meguro et al. as discussed above and to make the composition of Meguro et al. comprising powder of talc, zinc oxide, mica, or silica surface modified/coated with about 0.1-9 wt% Nε-octanoyl-L-lysine or a mixture of Nε-octanoyl-L-lysine and Nε-lauroyl-L-lysine in a cosmetic formulation of face powder, solid powder, foundation, or solid foundation, with a reasonable expectation of success.
Meguro et al. does not disclose average particle size or specific surface area as instantly claimed.
Kitamura discloses cosmetic (title) such as foundation (paragraph [0071]) comprising coated flaky (i.e., form of a plate) particles (abstract; claim 1) wherein the flaky particles are preferably formed of an inorganic material for example mica (paragraph [0023]; claim 6) wherein the pigment (i.e., coated flaky particles) has a specific surface area of 5 m2/g or less (claim 4) and an average particle size of 10-300 µm (claim 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Meguro et al. and Kitamura by making the inorganic coated powder of Meguro et al. as discussed above such as the mica coated powder of Meguro et al. as discussed above, having a specific surface area of 5 m2/g or less and an average particle size of 10-300 µm using flaky inorganic material particles such as mica therein as suggested by the teachings of Kitamura as discussed above, with a reasonable expectation of success, with the predictable result of forming a foundation cosmetic composition having particles therein with suitable shape, size, and specific surface area for use in cosmetics such as foundation, given that the coated flaky particles of Kitamura are of suitable shape, size, and specific surface area for use in cosmetics such as foundation.  See MPEP 2143(I)(B).
Such range of specific surface area of 5 m2/g or less overlaps the claimed range of 1-700 m2/g, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	
Response to Arguments
Applicant’s arguments, see remarks pages 5-7, filed 21 March 2022, with respect to the prior art rejections made in the previous Office action have been fully considered and are persuasive, in that Yoshikawa et al. (of record) fails to teach the newly narrowed average particle diameter range in the amended claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Kitamura as set forth above.
Applicant’s arguments, see remarks pages 7, filed 21 March 2022, with respect to the double patenting rejections made in the previous Office action have been fully considered and are persuasive, and thus the double patenting rejections made in the previous Office action have been withdrawn.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617